TOWNSEND, Circuit Judge
(orally). The merchandise in question, consisting of certain thermometers, was classified for duty under Tariff Act July 24, 1897, c. 11, § 1, Schedule B, par. 100, 30 Stat. 157 [U. S. Comp. St. 1901, p. 1633], as “articles of glass, cut.” The importer contended that the merchandise was properly dutiable under paragraph 112 of the same act 30 Stat. 158 [U. S. Comp. St. 1901, p. 1635, as “manufactures of glass.” The Board of Appraisers sustained the claim of the importers.
The article in question herein is not before the court for examination, and there ds nothing in the return of the assistant appraisers to indicate whether the cutting thereon is of such a character as to ornament or decorate the article; and therefore the decision of the Board of General Appraisers is affirmed, on the authority of Koscherak v. U. S., 98 Fed. 596, 39 C. C. A. 166.